Citation Nr: 1043300	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 until 
September 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above-referenced claims.  

In February 2010, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for the purpose of scheduling 
the Veteran for a Travel Board hearing before a member of the 
Board.  In July 2010, the Veteran testified before the 
undersigned Veterans Law Judge during a Travel Board hearing held 
at the RO.  A transcript of that hearing has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Here, the Veteran has claimed that he currently has peripheral 
neuropathy and erectile dysfunction that is related to his 
service-connected diabetes mellitus.  Having reviewed the medical 
evidence of record, the Board finds that additional development 
is needed with respect to the Veteran's claims.

The medical evidence of record reflects that the Veteran has 
current diagnoses of neuropathy and erectile dysfunction.  Of 
particular note is an October 2008 VA medical treatment record 
that shows an assessment, in part, of neuropathy and erectile 
dysfunction most likely due to diabetes mellitus.  However, there 
is no underlying medical basis of record to support this 
conclusion.  As a result, the Board finds that the October 2008 
medical statement, as it stands alone, is inadequate with which 
to decide the Veteran's claims.  

The Board notes that to date, the Veteran has not been afforded a 
VA examination to assess the etiology of the claimed peripheral 
neuropathy and erectile dysfunction disorders.  Thus, the medical 
evidence of record is void of an adequate opinion as to the 
etiology of the claimed peripheral neuropathy and erectile 
dysfunction disorders.  Assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Given that the Veteran has 
not been afforded a VA examination, in conjunction with the 
medical evidence of record suggesting a possible relationship 
between the claimed disorders and the service-connected diabetes 
mellitus disability, the Board finds that additional development 
is warranted in this case.  As such, the Board finds that the 
Veteran must be provided with appropriate examinations to 
determine if it is at least as likely as not that the claimed 
peripheral neuropathy and erectile dysfunction disorders are 
etiologically related to his service-connected diabetes mellitus 
or are otherwise related to his period of active service. 
   
The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together. Smith v. Gober, 236 
F.3d 1370, 1373 (Fed. Cir. 2001) (where facts underlying separate 
claims are "intimately connected," interests of judicial 
economy and avoidance of piecemeal litigation require that claims 
be adjudicated together); Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In the present case, as the Veteran has claims for 
service connection for peripheral neuropathy and erectile 
dysfunction pending, the Board cannot proceed with the TDIU claim 
until there has been final adjudication of the Veteran's other 
claims.  Thus, adjudication of the claim for TDIU will be held in 
abeyance pending further development and adjudication of the 
Veteran's other claims. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate examination(s) to assess the 
claimed peripheral neuropathy and erectile 
dysfunction disorders.  The claims file 
should be made available and reviewed by the 
examiner prior to the examination.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted, and the results included in the 
examination report.  

The examiner is asked to identify any 
peripheral neuropathy and erectile 
dysfunction disorders found to be present and 
discuss the etiology of any and all diagnoses 
made.  In discussing the etiology of the 
peripheral neuropathy and erectile 
dysfunction disorders, the examiner should 
complete the following:

(a) Opine whether it is as least as likely 
as not (50 percent or more likelihood) 
that any current peripheral neuropathy and 
erectile dysfunction disorders are 
etiologically related to the Veteran's 
service-connected diabetes mellitus.

(b) Opine whether it is as least as likely 
as not (50 percent or more likelihood) 
that any current peripheral neuropathy and 
erectile dysfunction disorders are 
otherwise related to the Veteran's active 
duty service.

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  It is requested that the 
examiner consider and reconcile any 
additional opinions of record or any 
contradictory evidence regarding the above.  
If the examiner is unable to provide an 
opinion without resort to mere speculation, 
he or she should so indicate and explain why 
an opinion cannot be reached.  

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action is 
required.  If further action is required, it 
shall be undertaken prior to further claims 
adjudication. 
 
3.  Thereafter, the RO shall readjudicate the 
Veteran's claims for service connection for 
peripheral neuropathy and erectile 
dysfunction and the claim for TDIU benefits.  
In readjudicating the claim for a TDIU, the 
RO/AMC shall specifically consider the 
outcome of the claims for service connection 
for peripheral neuropathy and erectile 
dysfunction.  In regard to the TDIU claim, 
the RO/AMC shall consider whether a VA 
examination and/or social and industrial 
survey is necessary to fully and fairly 
adjudicate the claim. If the benefits sought 
on appeal remain denied, provide the Veteran 
and his representative with a Supplemental 
Statement of the Case and provide an 
opportunity to respond thereto.  Thereafter, 
if indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition. 

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


